           Case 1:19-cv-02581-MHC Document 60 Filed 07/23/20 Page 1 of 3




                        IN THE UNITED STATES DISTRICT COURT
                           NORTHERN DISTRICT OF GEORGIA
                                 ATLANTA DIVISION


E. GUY WEAKLAND and                       )
KYLE PARKHURST, individually              )
and on behalf of all others               )      CIVIL ACTION FILE NO.:
similarly situated,                       )
                                          )      1:19-cv-2581-MHC
                 Plaintiffs,              )
                                          )
v.                                        )
                                          )
UNIQUE REFINISHERS, INC.,                 )
JOSEPH KOTT, and                          )
RONALD KOTT,                              )
                                          )
                 Defendants.              )


                                  CERTIFICATE OF SERVICE

        I HEREBY CERTIFY that I have filed this CERTIFICATE OF SERVICE

of the following:

     1.    Defendant Joseph Kott’s First Interrogatories to Plaintiff Dustin
Budzynski;

      2.         Defendant Joseph Kott’s First Interrogatories to Plaintiff Kyle
Holliday;

    3.   Defendant Joseph Kott’s First Interrogatories to Plaintiff Patrick
McManus;

     4.          Defendant Joseph Kott’s First Interrogatories to Plaintiff Kyle
Mester;

{Firm/1055/00118/DRAFTS/02643978.DOCX }
           Case 1:19-cv-02581-MHC Document 60 Filed 07/23/20 Page 2 of 3




     5.    Defendant Joseph Kott’s First Interrogatories to Plaintiff Kyle
Parkhurst;

      6.         Defendant Joseph Kott’s First Interrogatories to Plaintiff James
Read; and

     7.          Defendant Joseph Kott’s First Interrogatories to Plaintiff E. Guy
Weakland


 with the Clerk of Court via CM/ECF file and serve system which will

 automatically send e-mail notification of such filing to the following attorneys of

 record:

                                      Mitchell D. Benjamin
                                     Matthew W. Herrington
                              DELONG, CALDWELL, BRIDGERS,
                              FITZPATRICK & BENJAMIN, LLC
                                     3100 Centennial Tower
                                        101 Marietta St.
                                       Atlanta, GA 30303
                                    benjamin@dcbflegal.com
                               matthew.herrington@dcbflegal.com

                                          (Attorneys for plaintiffs)


        I FURTHER CERTIFY that on July 22, 2020, I served a copy of the above-

referenced pleading to all parties to this matter, via email, addressed to counsel of

record listed above.



{Firm/1055/00118/DRAFTS/02643978.DOCX }
                                                    -2-
           Case 1:19-cv-02581-MHC Document 60 Filed 07/23/20 Page 3 of 3




        Respectfully submitted, this 23rd day of July, 2020.

                                          CRUSER, MITCHELL, NOVITZ,
                                          SANCHEZ, GASTON & ZIMET, LLP




Meridian II, Suite 2000                   William T. Mitchell
275 Scientific Drive                      Georgia Bar No. 513810
Peachtree Corners, Georgia 30092          Sean Keenan
404/881-2622 (Telephone)                  Georgia Bar No. 523871
404/881-2630 (Facsimile)                  Eric M. Schultz
                                          Georgia Bar No. 452742




{Firm/1055/00118/DRAFTS/02643978.DOCX }
                                           -3-
